DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0010733 A1 to Pahud et al. in view of U.S. Patent Pub. No. 2020/0223805 A1 to Le et al.
As to claim 1, Pahud discloses a system, comprising:
a computing device (Fig. 1, paragraph 0046, computing device (102)), comprising:
one or more processors (Fig. 1, paragraph 0046, processor (104)); and
a plurality of sensor modules in electronic communication with the computing device via a communication module of at least one of the plurality of sensor modules (Fig. 1 and 2, paragraphs 0048 and 0059, where UWD (118, 212) contains a plurality of sensors (218) in communication with computing device (102) via wireless communication path (120)), wherein the plurality of sensor modules each comprise:
a housing (Fig. 3, paragraph 0073, where UWD (306) has a housing); and
an inertial measurement unit disposed in the housing (Fig. 2, paragraph 0059, where sensors (218) comprise inertial sensors);
wherein a first of the plurality of sensor modules comprises a sticky pad (Fig. 3, paragraph 0031, where the UWD (306) includes an adhesive patch).
Pahud is deficient in disclosing a silicone sticky pad attached to an outer surface of the housing,
wherein the silicone sticky pad has a first sticky surface configured to stick to the outer surface of the housing,
wherein the silicone sticky pad has a second sticky surface, the second sticky surface opposite the first sticky surface, the second sticky surface configured to stick to a user to attach the first of the plurality of sensor modules to the user;
wherein the silicone sticky pad is removably attached and separable from the housing.
However, Le discloses a silicone sticky pad attached to an outer surface of the housing (Fig. 2, paragraphs 0051 and 0058, where there is a double-coated TPE silicone acrylate medical tape, which is a sticky pad, in the aperture of attachment collar (210), which is adhered to the outer surface of sensor (220)),
wherein the silicone sticky pad has a first sticky surface configured to stick to the outer surface of the housing (Fig. 2, paragraphs 0051 and 0058, where one side of the 2-sided adhesive sticks to the outer surface of sensor (220)),
wherein the silicone sticky pad has a second sticky surface, the second sticky surface opposite the first sticky surface, the second sticky surface configured to stick to a user to attach the first of the plurality of sensor modules to the user (Fig. 2, paragraphs 0051 and 0058, where 0051 and 0058, where the other side of the 2-sided adhesive sticks to the user);
wherein the silicone sticky pad is removably attached and separable from the housing (Fig. 2, paragraphs 0051 and 0058, where the 2-sided adhesive is removable from the sensor (220)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified a sensor module with a housing as taught by Pahud by including a silicone sticky pad with two sticky surfaces to the housing and a user as taught by Le.  The suggestion/motivation would have been in order to be able to secure the sensor to the user with the ability to remove the sensor when desired (Le, paragraph 0051).
As to claim 2, Pahud discloses the system, wherein each of the plurality of sensor modules comprises a communication module in electronic communication with the computing device (Fig. 1 and 2, paragraphs 0048 and 0059, where sensors (218) communicate data via transmitter/transceivers (222, 224) and wireless communication path (120)).
As to claim 3, Pahud discloses the system, wherein the communication module of the at least one of the plurality of sensor modules is in electronic communication with the plurality of sensor modules and the computing device (Fig. 2, paragraphs 0048 and 0059, where sensors (218) communicate to computing device (102) via transmitter/transceivers (222, 224) and wireless communication path (120)).
As to claim 4, Pahud discloses the system, wherein a second of the plurality of sensor modules comprises a plurality of input devices (Fig. 1, paragraph 0046, where the input devices may include devices (102a-102f)).
As to claim 5, Pahud discloses the system, wherein the computing device comprises a memory storing a skeleton model representative of an arm of the user (Fig. 2, paragraph 0061, where memory (220) stores physical attributes of users such as arm-lengths).
As to claim 6, Pahud discloses the system, wherein the first of the plurality of sensor modules is configured to be secured to an upper arm of the user and a second of the -- 21 --Patent ApplicationAttorney Docket No. 165884-202301/USplurality of sensor modules is configured to be held in a hand of the user (Fig. 15, paragraph 0121, where UWD (1502) is worn on the arm (1504) and the handheld touchscreen (1506) is held by hand (1508)), and wherein the computing device is configured to determine an orientation of a forearm of the user based on a first orientation of the first of the plurality of sensor modules and a second orientation of the second of the plurality of sensor modules (Fig. 15, paragraph 0122, where touchscreen (1506) and UWD (1502) both have orientation sensors).
As to claim 7, Pahud discloses the system, wherein a first coordinate system is associated with the first of the plurality of sensor modules and a second coordinate system is associated with the second of the plurality of sensor modules (Fig. 15, paragraph 0122, where the UWD (1502) and touchscreen (1506) each have their own coordinate system).
As to claim 8, Pahud discloses the system, wherein the communication module is configured to transmit orientation measurements generated by the inertial measurement unit of the at least one of the plurality of sensor modules to the computing device (Fig. 2, paragraph 0059, where sensors (218) transmit inertial measurements via transmitters/transceivers (222, 224)).
As to claim 11, Pahud discloses the system, wherein at least one of the plurality of sensor modules comprises: an LED indicator, a haptic actuator, a microcontroller, a button, an input device, or any combination thereof (Fig. 1, paragraph 0048, where UWD (118) is an input device).
As to claim 15, Pahud discloses the system, wherein the one or more processors of the computing device are configured to:
-- 22 --Patent ApplicationAttorney Docket No. 165884-202301/USreceive motion data from the first of the plurality of sensor modules identifying an orientation of an upper arm of the user;
receive motion data from a second of the plurality of sensor modules identifying an orientation of a hand of the user (Fig. 15, paragraph 0122, where touchscreen (1506) and UWD (1502) both have orientation sensors); and
calculate an orientation of a forearm of the user connecting the hand and the upper arm, wherein the orientation is calculated without a sensor module being present on the forearm (Fig. 10, paragraphs 0104-0107, where the orientation of the forearm (1004) is calculated based on the measurements from UWD (1012) and touchscreen (1000)).
As to claim 16, Pahud discloses the system, wherein the plurality of sensor modules comprises two sensor modules (Fig. 2, paragraph 0059, sensors (218)).
As to claim 17, Pahud discloses a system, comprising:
a computing device (Fig. 1, paragraph 0046, computing device (102)), comprising:
one or more processors (Fig. 1, paragraph 0046, processor (104)); and
a sensor module in electronic communication with the computing device via a communication module of the sensor module (Fig. 1 and 2, paragraphs 0048 and 0059, where UWD (118, 212) contains a plurality of sensors (218) in communication with computing device (102) via wireless communication path (120)), wherein the sensor module comprises:
a housing (Fig. 3, paragraph 0073, where UWD (306) has a housing); and
an inertial measurement unit disposed in the housing (Fig. 2, paragraph 0059, where sensors (218) comprise inertial sensors);
a sticky pad secured to the housing (Fig. 3, paragraph 0031, where the UWD (306) includes an adhesive patch).
Pahud is deficient in disclosing a silicone sticky pad permanently secured to the housing,
wherein the silicone sticky pad has a first surface configured to be secured to the housing,
wherein the silicone sticky pad has a second surface, the second surface opposite the first surface, the second surface configured to stick to a user to attach the sensor module to the user.
However, Le discloses a silicone sticky pad permanently secured to the housing (Fig. 2, paragraphs 0051 and 0058, where there is a double-coated TPE silicone acrylate medical tape, which is a sticky pad, in the aperture of attachment collar (210), which is adhered as strongly as desired to the outer surface of sensor (220)),
wherein the silicone sticky pad has a first surface configured to be secured to the housing (Fig. 2, paragraphs 0051 and 0058, where one side of the 2-sided adhesive sticks to the outer surface of sensor (220)),
wherein the silicone sticky pad has a second surface, the second surface opposite the first surface, the second surface configured to stick to a user to attach the sensor module to the user (Fig. 2, paragraphs 0051 and 0058, where 0051 and 0058, where the other side of the 2-sided adhesive sticks to the user).  In addition, the same motivation is used as claim 1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0010733 A1 to Pahud et al. in view of U.S. Patent Pub. No. 2020/0223805 A1 to Le et al. as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0239105 A1 to Bostick et al.
As to claim 10, Pahud and Le are deficient in disclosing the system, wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope.
However, Bostick discloses the system, wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope (Fig. 1, paragraphs 0015-0017, where interface (110) includes one or more MEMS gyroscopes).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the inertial measurement unit as taught by Pahud and Le by including a MEMS gyroscope as taught by Bostick.  The suggestion/motivation would have been in order to generate force data (Bostick, paragraphs 0015-0017).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0010733 A1 to Pahud et al. in view of U.S. Patent Pub. No. 2020/0223805 A1 to Le et al. as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0086714 A1 to Nothacker et al.
As to claim 14, Pahud and Le are deficient in disclosing the system, wherein the housing of the first of the plurality of sensor modules is adapted to be attachable to an elastic armband; and at least one of the armband and the sticky pad is usable to secure the first of the plurality of sensor modules to an arm of the user.
However, Nothacker discloses the system, wherein the housing of the first of the plurality of sensor modules is adapted to be attachable to an elastic armband; and at least one of the armband and the sticky pad is usable to secure the first of the plurality of sensor modules to an arm of the user (Fig. 1A, paragraphs 0040 and 0073-0074, where housing (110) for sensor (130) is attached to elastic fastener (140), which is secured to the user’s forearm).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the sensors as taught by Pahud and Le by including the sensors attached to an elastic armband as taught by Nothacker.  The suggestion/motivation would have been in order to couple the sensors to the user via the elastic armband (Nothacker, paragraph 0076).
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 11 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627